 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 568 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. Feeney (for himself, Mr. Goodlatte, Mr. Ryun of Kansas, Mr. King of Iowa, Mr. Souder, Mr. Chabot, Mr. Smith of Texas, Mr. Shadegg, Mr. Hostettler, Mr. Pitts, Mr. Herger, Mr. Forbes, Mrs. Jo Ann Davis of Virginia, Mr. Franks of Arizona, Mr. DeLay, Mr. Bartlett of Maryland, Mrs. Musgrave, Mr. Pearce, Mr. Otter, Mr. Akin, Mr. Jones of North Carolina, Mr. Crane, Ms. Harris, Mr. Smith of New Jersey, Ms. Hart, Mr. Pickering, Mr. Keller, Mr. Tiahrt, Mrs. Blackburn, Mr. Green of Wisconsin, Mr. Weldon of Florida, Mr. Goode, Mr. Culberson, Mr. Sullivan, Mr. Garrett of New Jersey, Mr. Wilson of South Carolina, Mr. Sam Johnson of Texas, Mrs. Cubin, Mr. Blunt, Mr. Tancredo, Mr. Camp, Mr. Hoekstra, Mr. Cantor, Mr. Chocola, Mr. Kline, Mr. Hensarling, Mr. Smith of Michigan, Mr. Istook, Mr. Aderholt, Mr. Lewis of Kentucky, Ms. Ginny Brown-Waite of Florida, Mr. Cannon, Mr. Pence, Mr. Sensenbrenner, Mr. Ose, Mr. Neugebauer, Mr. Toomey, Mr. Rogers of Alabama, Mr. Renzi, and Mr. Flake) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that judicial determinations regarding the meaning of the laws of the United States should not be based on judgments, laws, or pronouncements of foreign institutions unless such foreign judgments, laws, or pronouncements inform an understanding of the original meaning of the laws of the United States. 
 
Whereas the Declaration of Independence announced that one of the chief causes of the American Revolution was that King George had combined to subject us to a jurisdiction foreign to our constitution and unacknowledged by our laws; 
Whereas the Supreme Court has recently relied on the judgments, laws, or pronouncements of foreign institutions to support its interpretations of the laws of the United States, most recently in Lawrence v. Texas, 123 S.Ct. 2472, 2474 (2003); 
Whereas the Supreme Court has stated previously in Printz v. United States, 521 U.S. 898, 921 n.11 (1997), that We think such comparative analysis inappropriate to the task of interpreting a constitution . . .; 
Whereas Americans’ ability to live their lives within clear legal boundaries is the foundation of the rule of law, and essential to freedom; 
Whereas it is the appropriate judicial role to faithfully interpret the expression of the popular will through laws enacted by duly elected representatives of the American people and our system of checks and balances; 
Whereas Americans should not have to look for guidance on how to live their lives from the often contradictory decisions of any of hundreds of other foreign organizations; and 
Whereas inappropriate judicial reliance on foreign judgments, laws, or pronouncments threatens the sovereignty of the United States, the separation of powers and the President’s and the Senate’s treaty-making authority: Now, therefore, be it 
 
That it is the sense of the House of Representatives that judicial determinations regarding the meaning of the laws of the United States should not be based in whole or in part on judgments, laws, or pronouncements of foreign institutions unless such foreign judgments, laws, or pronouncements are incorporated into the legislative history of laws passed by the elected legislative branches of the United States or otherwise inform an understanding of the original meaning of the laws of the United States. 
 
